370 U.S. 293 (1962)
SEELIG
v.
UNITED STATES.
No. 841, Misc.
Supreme Court of United States.
Decided June 18, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox, Assistant Attorney General Marshall, Harold H. Greene and Howard A. Glickstein for the United States.
PER CURIAM.
In accordance with the suggestion of the Solicitor General and upon consideration of the entire record, the motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for reconsideration in the light of Ellis v. United States, 356 U.S. 674, and Coppedge v. United States, 369 U.S. 438.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.